DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 1/6/22.
	Applicant’s amendment to claims 1 and 7 is acknowledged.
	Applicant’s cancellation of claims 8 and 15-20 is acknowledged.
	Applicant’s addition of new claims 21-27 is acknowledged.
	Claims 1-7, 9-14 and 21-27 are pending.
 
Election/Restrictions
Newly submitted claims 21-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Inventions of original claims 1-7 & 9-14 and new claims 21-27 are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can materially different design, mode of operation, function, or effect.
whereas the invention of new claims 21-27 recites “wherein the first memory cell circuit includes a plurality of common source plugs electrically connected to the active surface of the first semiconductor substrate, and wherein the second memory device excludes a semiconductor substrate”.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 1-7 and 9-14 are subject to examination at this time.

Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Amaki et al., US Publication No. 2019/0074283:  See fig. 1 disclosing a memory controller (e.g. 20 with a peripheral circuit such as an ASIC) in the art that can two control different types of memory (e.g. 10A/B, flash memory and 13 DRAM), para. [0051].

Response to Arguments
Regarding claims 1 and 7:
Applicant's arguments filed 1/6/22 have been fully considered but they are not persuasive.
Applicant submits “That is, whether taken alone or in combination with Azuma, Tao also fails to teach or suggest a non-memory device that is (1) provided between two memory devices having memory cells of different types, and (2) configured to control the two different types of memory cells.”  (See Remarks at page 15.)

In response-
The primary reference, Azuma, in fig. 11, teaches a non-memory device (300/200) between to memory devices (100, 100a).  
The secondary reference, Tao teaches when wafer-level-packaging a memory system, the package may comprise the same type of memory die, such as for example either all DRAM or all flash memories or a combination of different types of dies.  See Tao at para. [0200].
This disclosure by Tao means two different types of memory devices may be packaged in a memory system.
One of ordinary skill in the art modifying the teachings of Azuma with the teachings of Tao to form one memory device as a DRAM and another memory device as a flash memory would form memory cells of different types, as required by the claim.
In the same paragraph [0200] that Tao teaches two different types of memory devices may be packaged in a memory system, he also teaches the memory system may comprise a “memory controller die for integrated circuit die 201”.   This disclosure by Tao means the memory system comprises a non-memory device.  
Most importantly, this non-memory device, “a memory controller die for integrated circuit die 201”, inherently or obviously is capable of controlling two different types of memory cells because it is disclosed in the same the paragraph [0200] that Tao teaches two different types of memory devices may be packaged in a memory system.  
That is, Tao would not disclose the memory system can comprise different types of memory, if the “memory controller die for integrated circuit die 201” discussed at the top of paragraph [0200] would not be able to handle different types of memory packaged together (e.g. DRAM and flash memory) discussed at the bottom of paragraph [0200].
Thus, Tao teaches a “memory controller die for integrated circuit die 201” that is capable of handling different types of memory dies.  Applicant’s argument that one of ordinary skill in the art modifying the teachings of Azuma with Tao would not be able to form non-memory device configured to control the two different types of memory cells is not persuasive.
Furthermore, the relevant art reference cited above, Amaki et al., US Publication No. 2019/0074283 is further evidence one of ordinary skill in the art knows how to configure (see fig. 1) a memory controller (20) two control different types of memory (13 DRAM and 10A/B, flash memory).

Applicant further submits the modification to replace one of Azuma’s memory cell layers 100 or 100a with a different type of memory cell would require a substantial redesign of the peripheral circuit layer 300.  This would fundamentally alter the basic principles under which Azuma’s peripheral circuit layer 300 was designed to operate.  (A summary of Remarks at page 17-29.)

In response-
Initially, the claim does not preclude a modification under 35 USC 103 of Azuma’s peripheral circuit layer 300 to operate to control two different types of memory die, if such a modification by one of ordinary skill in the art would enable integrating two different types of memory into a package.  
As set forth above, Tao teaches a “memory controller die for integrated circuit die 201” that is capable of handling different types of memory dies at para. [0200].
After replacing one of Azuma’s memory cell layers (100 or 100a) with a different type of memory cell, one of ordinary skill in the art would modify Azuma’s peripheral circuit layer (300) to control two different types of memory die in order to create an operable device.  One of ordinary skill in the art would not create an inoperable device; but would configure Azuma’s peripheral circuit layer to handle different types of memory like Tao’s memory controller.
Furthermore, the relevant art reference cited above,  Amaki et al., US Publication No. 2019/0074283 is further evidence one of ordinary skill in the art knows how to configure (see fig. 1) a memory controller (20) two control different types of memory (13 DRAM and 10A/B, flash memory)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al., JP Publication No. 2011204829 A (from the IDS; see attached English machine translation) in view of Tao et al., US Publication No. 2018/0026019 A1 (of record).

Regarding claim 1:
The limitations of claim 1 can be arrived at by rotating Azuma’s Fig. 11 by 180 degrees on the page.  A rotation of 180 degrees on the page is considered obvious and within the skill level of one of ordinary skill in the art.

Azuma’s Fig. 11 presented with annotations.

    PNG
    media_image1.png
    653
    901
    media_image1.png
    Greyscale









Azuma’s Fig. 11 rotated 180 degrees on the page.


    PNG
    media_image1.png
    653
    901
    media_image1.png
    Greyscale


Azuma teaches:
1. A fusion memory device, comprising (see fig. 11 annotated/rotated above and figs. 1-4; also see Figs. 10E-10F and 12G-12H): 
	a first memory device (100a) including a first substrate (e.g. In a first interpretation, layer 10.  In a second interpretation, it is within the skill level of one of ordinary skill in the art to keep the substrate 500 shown in fig. 12G in the end product) having an active surface (e.g. active surface facing wordlines 41a-41d) and an inactive surface (e.g. inactive surface facing away from wordlines 41a-41d) opposite to each other and a first memory cell circuit (41a-41d) on the active surface of the first substrate; 
	a non-memory device (300/200) including a second substrate (200) having an active surface (e.g. active surface facing transistors 71) and an inactive surface (e.g. inactive surface facing 100) opposite to each other and a non-memory circuit (71) on the active surface of the second substrate, the non-memory device (71) being provided on the first memory device (100a); and 
	a second memory device (100) on the inactive surface of the second substrate (200) and including a second memory cell circuit (41a-41d)…, 
	wherein the non-memory device (300/200) is provided between the first memory cell circuit (100a/41a-41d) and the second memory cell circuit (100/41a-41d) and configured to control an electrical operation of each of the first memory cell circuit and the second memory cell circuit,
	wherein the active surface (e.g. active surface facing transistors 71) of the second substrate (200) faces the first memory device (100a), and
	wherein the inactive surface (e.g. inactive surface facing 100) of the second substrate (200) faces the second memory device (100).  See Azuma at English Abstract and English machine translation at pages 5, 8-9 and 12-14.

	Regarding claim 1:
	Azuma does not expressly teach the second memory cell circuit is different from the first memory cell circuit.
	In an analogous art, Tao teaches in a wafer level package for a memory system-in-package may comprise all of a same type of memory die, such as for example either all DRAM or all flash memories or a combination of different types of dies.  “For example, uppermost dies may be DRAMs and lower dies below such uppermost dies may be flash memories…However, in another implementation, DRAMs may be the lower memory dies, as off-the-shelf DRAMs presently are more likely to have TSVs than flash memory dies.”  See Tao at para. [0200], figs. 8-14.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of Azuma with Tao to form the second memory cell circuit different from the first memory cell circuit in order to integrate different memory functions such as a DRAM memory with a flash memory to form a memory system-in-package.  

	Azuma further teaches:
2. The device of claim 1, wherein the non-memory circuit (300/200) includes (see fig. 11 annotated/rotated above):  
	a first peripheral circuit (400a/83) electrically connected to the first memory cell circuit (100a/41a-41d) and configured to control the electrical operation of the first memory cell circuit; and 
	a second peripheral circuit (400/82) electrically connected to the second memory cell circuit (100a/41a-41d) and configured to control the electrical operation of the second memory cell circuit.  See English machine translation at pages 8-9

	Azuma further teaches:
3. The device of claim 1, (see fig. 11 annotated/rotated above) wherein the active surface (e.g. active surface facing transistors 71) of the second substrate (200) faces the active surface e.g. active surface facing wordlines 41a-41d) of the first substrate (e.g. 10 of 100a), and the inactive surface (e.g. inactive surface facing 100) of the second substrate (200) faces the second memory cell circuit (100).  See English machine translation at pages 5, 8-9 and 12-14.

	
	Regarding claim 4:
	Azuma and Tao are silent wherein the first memory cell circuit has a process temperature greater than a process temperature of the second memory cell circuit.
	However, the recitation “wherein the first memory cell circuit has a process temperature greater than a process temperature of the second memory cell circuit” is considered a product-by-process limitation.  Referring to MPEP 2113, Product-by-Process Claims:  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
“Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

	Regarding claim 6:
	It would have been obvious to one of ordinary skill in the art to form a thickness of the second substrate (200) is less than a thickness of the first substrate (e.g. Following the second interpretation in claim 1, element 500 shown in fig. 12G) because Azuma teaches thinning the second substrate (200) in figs. 10E-10F and English machine translation at page 12.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Azuma with the teachings of Tao to form the second memory cell circuit different from the first memory cell circuit in order to integrate different memory functions such as a DRAM memory with a flash memory to form a memory system-in-package.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma in view of Tao, as applied to claim 1 above, in further view of Lupino et al., US Publication No. 2018/0151583 A1 and Chen et al., US Patent No. 4,888,820.

Regarding claim 4:
	In an alternative interpretation of claim 4, the references Lupino and Chen are being introduced.
	Azuma and Tao teach all the limitations of claim 1 above, but are silent wherein the first memory cell circuit has a process temperature greater than a process temperature of the second memory cell circuit
	However, Tao teaches “uppermost dies may be DRAMs and lower dies below such uppermost dies may be flash memories.” at para. [0200].
	In an analogous art, Lupino teaches the 3D conventional NAND devices fabricated today with conventional crystalline and polycrystalline silicon transistors are fabricated at process temperatures in excess of 1000 C.  See Lupino at para. [0258].  (Note:  A NAND is a flash memory.)
	In an analogous art, Chen teaches many processing steps at a temperature exceeding 400 degrees Celsius are necessary in the fabrication of a typical DRAM circuit.  See Chen at col 2, ln 12–56.
	Based on the teachings of Lupino and Chen, ordinary skill in the art to modifying the teachings of Azuma and Tao to form the first memory cell circuit as a flash memory (e.g. lowermost dies; NAND) and the second memory cell circuit as a DRAM (e.g. uppermost dies) would accomplish the step of “wherein the first memory cell circuit has a process temperature greater than a process temperature of the second memory cell circuit”, as recited in the claim.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Azuma with the teachings of Tao to form the second memory cell circuit different from the first memory cell circuit in order to integrate different memory functions such as a DRAM memory with a flash memory to form a memory system-in-package.  
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Azuma with the teachings of Lupino conventional NAND devices fabricated today with conventional crystalline and polycrystalline silicon transistors are fabricated at process temperatures in excess of 1000 C.  (Emphasis added.)  See Lupino at para. [0258].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Azuma with the teachings of Chen 
because many processing steps at a temperature exceeding 400 degrees Celsius are necessary in the fabrication of a typical DRAM circuit.  (Emphasis added.)  See Chen at col 2, ln 12–56.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma in view of Tao, and further in view of Kim et al., US Publication No. 2012/0163413 A1.

Regarding claim 5:
	Azuma and Tao teach all the limitations of claim 1 above, but do not expressly teach wherein the second memory device further includes an electrode electrically connecting the second memory cell circuit to the non-memory circuit and penetrating the second substrate.
	In an analogous art, Kim, in figs. 2 and 3A, teaches a second memory device (e.g. LA(n-1), LAn) further includes an electrode (TSV) electrically connecting the second memory cell circuit (120) to the non-memory circuit (111/112/113/114/115/116 of LA1) and penetrating the second substrate (e.g. of LA1).  See Kim at para. [0047], also see “hybrid memory” at para. [0044] and para. [0051] – [0056].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Azuma with the teachings of Kim because “Since such a TSV technique has an effect to greatly improve the integration of circuits, an operation speed, power consumption, manufacturing cost, etc., the TSV technique has been applied to the development of a chip having a multiprocessor core and competitively developed in the field of NAND flash memory, memory such as a DRAM or the like, hybrid memory, and the like.”  (e.g. see Kim at para. [0044]).


Claims 7 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma in view of Tao, Kim and Lee et al, US Publication No. 2009/0305502 A1 (of record).

Regarding claim 7:
	Azuma and Tao teach the limitations of claim 7 as applied to claim 1 above.
	Tao also teaches a non-memory device such as a “memory controller die for integrated circuit die 201” at para. [0200]

	Azuma further teaches the added limitation:
	(see figs. 11 and 12G-12H) a non-memory device (300/200) including an upper substrate (200)…a plurality of electrical lines (72/82b/83) on the active surface of the upper substrate, 
	wherein the upper memory cells (100/41a-41d) and the lower memory cells (100a/41a-41d) are electrically connected to the electrical lines (e.g. 72/82b/83; see English machine translation at pages 5, 8-9 and 12-14), and
	(see fig. 11 rotated/annotated above) wherein the active surface (e.g. active surface facing transistors 71) of the upper substrate (200) is positioned between the active surface (e.g. active surface facing wordlines 41a-41d) of the lower substrate (e.g. 10 of 100a) and the inactive surface (e.g. inactive surface facing 100) of the upper substrate (200).

Azuma does not expressly teach:
a through electrode penetrating the upper substrate and connected to the electrical lines, the through electrode having a width that decreases as a distance from the electrical lines decreases.

	In an analogous art, Kim, in Figs. 2 and 3A, a through electrode (TSV) penetrating an upper substrate (e.g. of LA1)  and connected to electrical lines (e.g. of circuits 111/112/113/ 114/115/116).  Kim’s through electrode have a rectangular shape in the cross-section in Fig. 2.  See Kim at para. [0047], also see “hybrid memory” at para. [0044] and para. [0051] – [0056].
In an analogous art, Lee teaches a through electrode can have a rectangular shape in Fig. 3 (similar to Kim); or a tapered shape with a larger width at top in fig. 4; or a tapered shape with a larger width at bottom in figs. 36-38.  See Lee at para. [0039] – [0040], para. [0063] – [0070]. 
Lee teaches a rectangular shape, a tapered shape with a larger width at top, or a tapered shape with a larger width at bottom can be considered equivalent shapes/structure known in the art for a through electrode.  Therefore, because these shapes were art-recognized equivalents, one of ordinary skill in the art would have found it obvious to substitute Kim’s rectangular shape for a tapered shape with a larger width at top or a tapered shape with a larger width at bottom.  See MPEP § 2144.06, Art Recognized Equivalence for the Same Purpose .  	One of ordinary skill in the art modifying the teachings of Azuma with Kim to form a through electrode penetrating the upper substrate and connected to the electrical lines and having a tapered shape, as taught by Lee, would form “the through electrode having a width that decreases as a distance from the electrical lines decreases”, as recited in the claim.  

Regarding claim 9:
 	Azuma further teaches:
9. The device of claim 7, further comprising: (see fig. 11 rotated/annotated above and fig. 12) a plurality of connection terminals (60/64a-64d/65a-65d) between the lower memory cells (100a) and the electrical lines (72/82b/83) and electrically connecting the lower memory device to the non-memory device (300/200).
	Azuma does not expressly teach through electrodes.
	Kim further teaches:
	(see figs. 2 and 3A) a plurality of through electrodes (TSV) between upper memory cells (e.g. LA(n-1), LAn) and the electrical lines (e.g. of LA1) and electrically connecting the upper memory device (e.g. LA(n-1), LAn) to the non-memory device (LA1), the plurality of through electrodes (TSV) penetrating the upper substrate (e.g. of LA(n-1), LAn).  See Kim at para. [0047], also see para. [0044] and para. [0051] – [0056].

Regarding claim 10:
	Azuma teaches the limitations as applied to claim 3.

Regarding claim 11:
	Azuma teaches the limitations as applied to claim 6.

	Azuma further teaches:
12. The device of claim 7, (see fig. 11 rotated/annotated above; and see figs. 1-5) wherein the lower memory cells (100a) include: 
	a plurality of word lines (41a-41d) vertically stacked on the active surface (e.g. active surface facing wordlines 41a-41d) of the lower substrate (e.g. 10 of 100a); 
	a plurality of vertical channels (45a) vertically penetrating the word lines and surrounded by a plurality of corresponding memory layers; and 
	a plurality of bit lines (BL) electrically connected to the vertical channels and intersecting the word lines (WL).  See English machine translation at pages 4-8.

Regarding claim 13:
 	Azuma further teaches:
13. The device of claim 7, (see fig. 11 rotated/annotated above; and see figs. 1-5 and 12H) wherein the upper memory cells (100) include: 
	a plurality of word lines (41a-41d; WL) horizontally arranged on the inactive surface (e.g. inactive surface facing 100) of the upper substrate (200); 
	a plurality of bit lines (BL) on and intersecting the word lines (WL), 
	memory transistors (MTr1-MTr4) on corresponding intersections between the word lines and the bit lines.  See English machine translation at pages 4-8 and 12-14.

	Azuma does not expressly teach the memory transistors comprise a plurality of variable resistance layers.
	Kim further teaches “A memory device, which is a semiconductor device, may be a volatile memory, such as a dynamic random access memory (DRAM), a static random access memory (SRAM), or the like, or a nonvolatile memory, such as a phase change random access memory (PRAM), a resistive random access memory (RRAM) using a variable resistive characteristic material, such as complex metal oxides or the like…flash memory, EEPROM, and the like.”  See Kim at para. [0041].
	It would have been obvious to one having ordinary skill in the art to form Azuma’s memory transistors to comprise a plurality of variable resistance layers, since Kim teaches a memory device using a variable resistive characteristic material, such as complex metal oxides, forms a resistive random access memory (RRAM).  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

Regarding claim 14:
 	Azuma further teaches:
14. The device of claim 7, (see fig. 11 rotated/annotated above; and see figs. 1-5 and 12H) wherein the upper memory device (100) further includes: 
	a plurality of metal lines (64a-d/65a-d) on the upper memory cells.  See English machine translation at pages 12-14.
	Azuma does not expressly teach through electrodes.
	Kim further teaches:
	(see figs. 2 and 3A) a plurality of through electrodes (TSV) electrically connecting metal lines (e.g. of LA(n-1), LAn) to a non-memory device (e.g. LA1), 
	wherein the plurality of through electrodes (TSV) penetrate the upper substrate (e.g. of LA(n-1), LAn), See Kim at para. [0047], also see para. [0044] and para. [0051] – [0056].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Azuma with the teachings of Tao to form the second memory cell circuit different from the first memory cell circuit in order to integrate different memory functions such as a DRAM memory with a flash memory to form a memory system-in-package.  
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Azuma with the teachings of Kim because (i) “Since such a TSV technique has an effect to greatly improve the integration of circuits, an operation speed, power consumption, manufacturing cost, etc., the TSV technique has been applied to the development of a chip having a multiprocessor core and competitively developed in the field of NAND flash memory, memory such as a DRAM or the like, hybrid memory, and the like.”  (e.g. see Kim at para. [0044]); and (ii)  a memory device using a variable resistive characteristic material, such as complex metal oxides, forms a resistive random access memory (RRAM) (e.g. see Kim at para. [0041]; also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Azuma with the teachings of Lee because (i) providing more than one shape for the through electrode enables greater flexibility in semiconductor manufacturing; and (ii) a change in shape is considered within the skill level of one of ordinary skill in the art.  See MPEP § 2144.04 Legal Precedent as Source of Supporting Rationale, IV. Changes in Size, Shape, or Sequence of Adding Ingredients.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
28 March 2022